Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Continuation of 3
Akin to MPEP 803.02, should applicant overcome a rejection by amending a claim, additional consideration and/or searching concerning the amendment is required to the extent necessary to ensure patentability. Here, the currently proposed amendment presented while prosecution is closed alters the scope of claim 1, at least.  Therefore, if the proposal is entered, searches for the best prior art meeting the claimed subject matter may be in order and/or other consideration(s) such as modification of outstanding rejection(s) to address any newly presented embodiments and/or drafting new prior art rejections. Since the proposed amendment presented after-final requires additional review, the proposed amendment does not materially reduce or simplify the issues facing the board of appeals either. Furthermore, there is no reason why the proposed amendments were not presented earlier in prosecution. See 37 CFR 1.116 (c).
Continuation of 12
The reconsideration set forth on pp 10-11 in the remarks accompanying the current proposed claim amendment(s) is predicated on entry of the amendment(s) proposed after-final, however the amendment(s) will not be entered (see continuation of 3 above). 

***
Nevertheless, in order to advance future prosecution of the present application, the following comment(s) are additionally noted. The proposed amendments appear very likely to be sufficient to overcome the double patenting rejection of record, however require additional review to confirm nonobviousness of the present application versus the claimed subject matter of US 10544412 in view of alternative secondary reference(s) as well as lack of further double patenting arising from any newly filed applications, etc.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639